104 F.3d 363
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Joe L. BUMGARNER, Appellant,v.L.E. LAGRONE, Warden, Diagnostic Unit, Arkansas Departmentof Correction, Appellee,Walter BRANNON, Diagnostic Unit, Arkansas Department Ofcorrection;  Phil Forslund, Diagnostic Unit,Arkansas Department of Correction, Defendants,Dermott DUNNE, Dr., Appellee,Susan JENSEN, Diagnostic Unit, Arkansas Department ofCorrection, Defendant.
No. 95-4084.
United States Court of Appeals, Eighth Circuit.
Argued Dec. 20, 1996.Decided Dec. 27, 1996.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Joe L. Bumgarner, an Arkansas inmate, appeals from the district court's1 grant of summary judgment to defendants in his 42 U.S.C. § 1983 action.  Bumgarner, a permanently medically disabled inmate, claimed an Eighth Amendment violation based on his transfer to a different unit where he was allegedly denied adequate medical care.  Reviewing de novo, Earnest v. Courtney, 64 F.3d 365, 366-67 (8th Cir.1995) (per curiam), we conclude the district court properly granted defendants summary judgment, see Cornell v. Woods, 69 F.3d 1383, 1387-88 (8th Cir.1995) (no constitutional right to remain in particular institution;  prison officials may transfer inmate for any non-retaliatory reason);  cf.  Fletcher v. Butts, 994 F.2d 548, 549 (8th Cir.1993) (per curiam) (unrebutted evidence that defendants treated injured inmate and responded to continued complaints of pain was sufficient for summary judgment).  Even assuming that Bumgarner's appointed counsel failed to represent him diligently in the district court, there is no constitutional right to effective assistance of counsel in a civil case.  See Glick v. Henderson, 855 F.2d 536, 541 (8th Cir.1988).


2
Accordingly, we affirm.



1
 The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable Jerry W. Caveneau, United States Magistrate Judge for the Eastern District of Arkansas